DETAILED ACTION
RCE was filed on 12/06/2021.  
Claims 17-23, 26-38 are pending.
Claims 1-16 and 24-25 are canceled.
Claims 17-23 and 26-38 are allowed.
REASONS FOR ALLOWANCE
The present invention is directed to Base Station User Equipment and related method.  Each independent claim identifies the uniquely distinct features: regarding claim 17, determining whether the UE requires all or only a subset of supplementary system information: generating a system information request message while the UE is in a connected state, wherein the system information request message includes a first information element that indicates a list of requested system information blocks (SIBs), and wherein the list of requested SIBs is selected based on a determination of whether the UE requires all or only the subset of the supplementary system information in combination with other limitations in the claim.  
The closest prior art, Agiwal et al., (US 2017/0251500 A1) disclose conventional way the method for receiving system information (SI) by a user equipment (UE) in a wireless communication system is provided. The method includes receiving, from a base station (BS), first type SI associated with SI which is essential for communication with the BS, transmitting, to the BS, a physical random access channel (PRACH) preamble based on the first type SI, receiving, from the BS, a random access response (RAR) message, and receiving, from the BS, second type SI associated with at least one SI which the UE 
Claims 26, 30 and 33 encompasses limitations that are similar to claim 17. Thus, claims 26, 30 and 33 are allowed based on the same reasoning as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473